May 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON,
                         Appellant

NO. 14-13-00605-CV                     V.

      TERESA MCQUEEN AND CLARENCE MCQUEEN, JR., Appellees
                ________________________________

       This cause, an appeal from the order in favor of appellees, Teresa McQueen
and Clarence McQueen, Jr., denying appellant’s, The University of Texas Health
Science Center at Houston’s, plea to the jurisdiction, signed June 17, 2013, was
heard on the transcript of the record. We have inspected the record and find that
the trial court erred in its ruling. We therefore order the judgment of the court
below REVERSED and RENDER judgment that appellees’, Teresa McQueen
and Clarence McQueen, Jr.’s, claims be dismissed for want of jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Teresa McQueen and Clarence McQueen, Jr.

      We further order this decision certified below for observance.